Citation Nr: 0416858	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  96-48 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability due to dental 
work performed by the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1969 to January 1972, from September 1972 to May 1975, and 
from November 1983 to August 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

The veteran gave sworn testimony to the undersigned Veterans 
Law Judge, by way of a videoconference hearing, in July 1998.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board previously Remanded this case in November 1998, 
April 2001, and November 2003.  The Board regrets the further 
delay, but a change in the law requires that additional 
notification be sent to the veteran.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

As noted above, VCAA became law in November 2000.  As to the 
new VCAA notice requirements, in Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002), the United States Court of 
Appeals for Veterans Claims (Court) specifically held that 
amended section 5103(a) and the new 38 C.F.R. § 3.159(b) 
require VA to inform the claimant (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek 
to provide, and (3) of the information and evidence that the 
claimant is expected to provide.  

The Court stipulated that until the veteran is provided 
notice as to what information and evidence is needed to 
substantiate his claim, it is not possible to demonstrate 
either that there is no possible information or evidence that 
could be obtained to substantiate the veteran's claim or that 
there is no reasonable possibility that any required VA 
assistance would aid in substantiating that claim.  See 
38 U.S.C.A. § 5103A(a)(2)).  The Court held that the Board's 
failure to enforce compliance with those requirements is 
remandable error.  

Our search of the record does not disclose any VCAA notice 
letter.  Consequently, the case must be returned to the RO so 
that the veteran may be given the notice that is now required 
by law.  Specifically, the veteran's assertions of VA 
wrongdoing are not considered competent evidence, because he 
does not have the necessary medical training and experience 
to provide an opinion.  38 C.F.R. § 3.159(a) (2003); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  He should be 
told what he must submit to substantiate his claim.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent Court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  

2.  The RO should send the veteran a VCAA 
notice letter, including a description of 
the evidence he needs to submit to 
substantiate his claim.  He should be 
told that, to substantiate his claim, he 
must submit evidence, which includes:
?	Competent evidence from a doctor, 
dentist, or other qualified medical 
professional, which expresses an 
opinion that the veteran suffered an 
injury or aggravation of an injury 
as a result of VA treatment.  
?	Moreover, because VA already has 
opinions against the claim, to 
prevail and substantiate the claim, 
the medical opinions submitted by 
the veteran must have significant 
probative weight (because of sound 
reasoning, analysis, or other 
factors) such that they put the 
positive and negative evidence into 
at least an approximate balance.  
See 38 C.F.R. § 3.102 (2003).   

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




